DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
 
Response to Amendment
The Amendment filed on 09/21/2021 has been entered. Claims 1-6, 8-13 and 15-19 remain pending in the application. 
Applicant’s statement of ownership has overcome the rejection under 35 USC 103 of claims 1-2, 12-13 and 15 over Heo (WO 2016068478) in view of Nomura (US 20090160323) previously set forth in the Final Office Action mailed on 07/06/2021.  

Claim Objections
Claim 1 is objected to because of the following informalities.  

In the claim, the Markush group defining the variables Ar1 and Ar2, “an oxadiazole group” is listed twice. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 1 sets forth broadly defined devices having materials with very loosely defined structures including many variables. Specifically, claim 1 recites the limitation “X is a non-conjugated group”. While applicant has stated such a limitation explicitly in the specification, Applicant has not provided any description to demonstrate possession of devices of claim 1 or compounds of chemical formula 1 wherein X is anything other than a carbon atom. The examples described in the written description do not provide a representative number of species sufficient to show that applicant was in possession of the claimed genus wherein the group X is any other ‘non-conjugated group’ than a carbon atom. (See MPEP 2163-II-A-1-ii). 

Claims 2-6, 8-13 and 15-19 depend from claim 1 and are rejected for the same reason(s).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation “Chemical Formula 1 is represented by any one of the following Compounds 1 to 209:”.  However, claim only lists compounds 1-83 and 89-209. It is unclear if compounds 84-88 should be included. For the purpose of examination, the claim will be interpreted to included compounds 1-83 and 89-209 as shown and not to include compounds 84-88.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuri et al (WO 2006/104118) (Suzuri) in view of Nomura et al (US 2009/0160323) (Nomura).

It is noted that when utilizing Suzuri, the disclosures of the reference are based on the machine translation made of record because the reference is published in the Japanese language. The machine translation may have been paraphrased in attempt to correct obvious mistranslation and syntax errors.

In reference to claim 1-2, 13 and 15, Suzuri teaches an organic electroluminescent device comprising an anode, a cathode and at least one organic compound layer between the anode and the cathode, including a hole transport layer, a light emitting layer, an electron transport layer and the like (Suzuri [0012]; [0058]; [0133]) at least one of the organic compound layers is an electron transporting material containing layer comprise a compound of formula (1)  or (3) and an electron donating compound (Suzuri [0012])

    PNG
    media_image1.png
    145
    281
    media_image1.png
    Greyscale

for example wherein the compound of formula (1) or (3) is compound N-43 as shown above  (Suzuri [0402]) except wherein the quinazoline groups are selected as a taught alternative pyridizine groups (Suzuri [0036]-[0065]; [0076]-[0093]) and wherein the hole transport layer comprises a tertiary amine compound and a hole transport dopant (Suzuri [0222]-[0229]).  

Suzuri discloses the device that encompasses the presently claimed compound, including wherein the compound is as the compound shown above except wherein the quinazoline groups are instead selected as pthalazinyl groups. Each of the disclosed substituents from the substituent groups of Suzuri are considered functionally equivalent and their selection would lead to obvious variants of the device and compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound to provide the compound described above, which is both disclosed by Suzuri and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

	
Suzuri does not expressly teach that the tertiary amine compound is the compound of formula (2) as instantly claimed.

With respect to the difference, Nomura teaches organic electroluminescent devices comprising a carbazole of formula (1) (Nomura [0010]), specifically a compound 301 as shown below that is useful as a hole-transport layer material (Nomura [0016] [0017] [0021]). Nomura further teaches that when the compound is used for forming a hole transporting layer, a light emitting device having high luminous efficiency, low power consumption and low driving voltage (Nomura [0021]-[0022]) can be obtained. 

    PNG
    media_image2.png
    294
    303
    media_image2.png
    Greyscale


In light of the motivation of using the compound of formula (1), e.g. compound 301, as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 301 as described by Nomura as the hole transport layer material in the device of Suzuri in order to provide a device with high luminous efficiency, low power consumption and low driving voltage and thereby arrive at the claimed invention. 
For Claim 1: Reads on a device with the claimed structure wherein the first organic material layer is an electron transport layer comprising a compound N-43 and an electron donating compound and the second organic material layer is a hole transport layer comprising an aryl amine compound of formula 301 and a hole transport dopant, compound N-43 reads on chemical Formula 1 wherein G1 and G2 are each a methyl group, m and n are each 1, and each of Ar1 and Ar2 are a phenyl substituted pyridazine group and X is a carbon atom. 
For Claim 2: Reads on an electron transfer layer. 
For Claim 13: Reads on a hole transfer layer. 
For Claim 15: Reads on formula 2-1. 

In reference to claim 16, Suzuri in view of Nomura teaches the device as described above for claim 1. Suzuri further teaches that the device configuration can be used with a blue light emitting layer material (Suzuri [0135]). The selection of one configuration among the various configurations taught (red, blue green, etc) by Suzuri in view of Nomura would have been obvious in order to have arrived at the claimed blue emitting layer.  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuri in view of Nomura as applied to claim 1 above and further in view of Kamalasanan et al (US 2013/0015431) (Kamalasanan).

In reference to claims 10-11, Suzuri in view of Nomura teaches the device as described above for claim 1 wherein the electron transporting layer comprises an electron donating compound in addition to the material N-43. 

Suzuri in view of Nomura does not expressly teach that the material is a material of formula 10 as instantly claimed. 

With respect to the difference, Kamalasanan teaches a lithium quinolate material of compound 1 (Kamalasanan [0041][0043]) as shown below and that doping of this material in electron transport materials improves their electron mobility (Kamalasanan [0004]). 

    PNG
    media_image3.png
    108
    262
    media_image3.png
    Greyscale

In light of the motivation of using compound 1 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 1 as a dopant in the electron transport layer as described by Kamalasanan in the device of Suzuri in view of Nomura in order to improve electron mobility and thereby arrive at the claimed invention. 
For Claim 10: Reads on a compound of formula 10 wherein M is Lithium, A is an alkene group that is bonded to the ring formed between N and O. 
For Claim 11: Reads on formula 10-1 wherein M is lithium. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuri in view of Nomura as applied to claim 1 above and further in view of Zeika et al (US 20100102709) (Zeika).

In reference to claims 17-18, Suzuri in view of Nomura teaches the device as described above for claim 1 and further teaches that the hole transport layer can be formed of a plurality of layers, e.g. 2 layers. 

Suzuri in view of Nomura does not expressly teach that the hole transport dopant is a compound of formula 3 as instantly claimed.

With respect to the difference, Zeika teaches a doping [3]-radialene compound, e.g.  (2E,2'E,2''E)-2,2',2''-(cyclopropane-1,2,3-triylidene)tris(2-(perfluoro- phenyl)-acetonitrile) as shown below for the doping of common hole transport materials that is efficient at doping and that doping with such materials improves device stability, increased light emission quantum yield (Zeika [0059] [0008]-0011]). 

    PNG
    media_image4.png
    266
    321
    media_image4.png
    Greyscale


In light of the motivation of using the [3]-radialene dopant as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the dopant as described by Zeika in order to provide a stable device and thereby arrive at the claimed invention. 

While Suzuri in view of Nomura and Zeika does not expressly state that the electrode side layer of the two hole transport layers is an ‘acceptor layer’ the claimed layer and the layer of the prior art meets all of the structural and compositional requirements of the claimed layer. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
For Claim 17: Reads on wherein the device comprises an acceptor layer including a material of formula 3 wherein A1, A2 and A3 are each an aryl group substituted by halogen groups. 
For Claim 18: Reads on wherein the acceptor layer further comprises the material of formula 2. 

In reference to claim 19, Suzuri in view of Nomura and Zieka teaches the device as described above for claim 18 and further teaches that the doping of the hole transport layer takes place in such a manner than the molar ratio of matrix molecule to doping agent is 1:5 to 1:1000. Such a molar ratio range overlaps with the instantly claimed weight% when adjusted for the materials included. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Pertinent Prior Art
JP 3341090 B2 is cited as an example of art that teaches some of the exceptionally broadly defined compounds of chemical formula 1 for use in electron transport layers that is relevant to this Application but not relied upon herein.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786